Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 12/14/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 12/14/2020 has been considered.
Note that the specification states that a “computer readable storage medium as used herein, is not to be construed as being transitory signals per se,” at [0085], therefore, it is considered to be non-transitory.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: per claims 2, 9, and 16, it appears that “includes” at line 1 needs to be changed to –include--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Specifically, claims 1-20 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. Determining that the one or more other portions are similar to the received portions of code, identifying a number of similar portions of code, determining one or more SMEs and correlations can be pure mental processes. The additional limitations, the receiving, inputting, storing steps are mere data gathering and outputting/storing the result of the mental steps, specifically, the receiving and inputting steps are performed in order to gather data so that the obtained data can be inputted or used for the determination and identification steps, therefore, they are necessary steps for the mental processes while storing data and correlations is mere outputting of the result from the determination and identification for similarity.  The other additional limitation, a processor and probabilistic data structure which is at best, machine learning are described at a high level of generality for applying or performing the abstract idea, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer.  The particular manners of utilizing the probabilistic data structure are not recited to be considered as being significantly more.  In fact, the specification admits that the data structure is a well-known algorithm in the industry such as Bloom filter [0019].  Reciting the data structure at a high level of generality without explanation of how such utilization or actual processing is accomplished does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  The data structure itself is an insignificant field of use or “apply it” type analysis for the determination because it is described at a high level of generality as a known algorithm, merely linking it to a particular technological field with no details of particular implementations. It appears that the invention merely uses existing off-the-self solutions that the applicant did not invent without explanation of how it is accomplished.  It is also noted that automating mental process by using a generic computer does not make the abstract idea to be automatically patent eligible.  See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Storing any data does not make any difference in eligibility in this case.  As in the Electric Power case, the analysis does not care about what the content of the data is that is being displayed, stored or outputted. There is not anything in the storing steps that offers a technical solution or innovation because merely storing data is not significantly more.  Therefore, insignificant extra-solution activities of mere data gathering/storing steps are not significant more (MPEP 2106.05(g): Item (3), necessary data gathering and outputting, example of presenting offers to potential customers for comparison maybe…or printing/downloading generated menus under insignificant application). 7The additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving, inputting, and storing steps are not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solutions of data gathering or storing data from data gathered and analysis are acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering and outputting/storing data from the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-7, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea and data, mental steps of ranking, inspecting, additional insignificant extra solution activities of receiving an identifier and outputting information which do not integrate the abstract idea into a practical application. Therefore, the claims are rejected for the same reasons as in claim 1. 
 	 Per claim 8, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. Determining that the one or more other portions are similar to the received portions of code, identifying a number of similar portions of code, determining one or more SMEs and correlations can be pure mental processes. The additional limitations, the receiving, inputting, storing steps are mere data gathering and outputting/storing the result of the mental steps, specifically, the receiving and inputting steps are performed in order to gather data so that the obtained data can be inputted or used for the determination and identification steps, therefore, they are necessary steps for the mental processes while storing data and correlations is mere outputting of the result from the determination and identification for similarity.  The other additional limitations, a memory, one or more processors and probabilistic data structure which is at best, machine learning are described at a high level of generality for applying or performing the abstract idea, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer.  The particular manners of utilizing the probabilistic data structure are not recited to be considered as being significantly more.  In fact, the specification admits that the data structure is a well-known algorithm in the industry such as Bloom filter [0019].  Reciting the data structure at a high level of generality without explanation of how such utilization or actual processing is accomplished does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  The data structure itself is an insignificant field of use or “apply it” type analysis for the determination because it is described at a high level of generality as a known algorithm, merely linking it to a particular technological field with no details of particular implementations. It appears that the invention merely uses existing off-the-self solutions that the applicant did not invent without explanation of how it is accomplished.  It is also noted that automating mental process by using a generic computer does not make the abstract idea to be automatically patent eligible.  See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Storing any data does not make any difference in eligibility in this case.  As in the Electric Power case, the analysis does not care about what the content of the data is that is being displayed, stored or outputted. There is not anything in the storing steps that offers a technical solution or innovation because merely storing data is not significantly more.  Therefore, insignificant extra-solution activities of mere data gathering/storing steps are not significant more (MPEP 2106.05(g): Item (3), necessary data gathering and outputting, example of presenting offers to potential customers for comparison maybe…or printing/downloading generated menus under insignificant application). 7The additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving, inputting, and storing steps are not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solutions of data gathering or storing data from data gathered and analysis are acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering and outputting/storing data from the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 8 is not patent eligible. 
 	Per claims 9-14, these claims are directed to the same idea itself as in claim 8, reciting details of the abstract idea and data, mental steps of ranking, inspecting, additional insignificant extra solution activities of receiving an identifier and outputting information which do not integrate the abstract idea into a practical application. Therefore, the claims are rejected for the same reasons as in claim 8. 
	 Per claim 15, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. Determining that the one or more other portions are similar to the received portions of code, identifying a number of similar portions of code, determining one or more SMEs and correlations can be pure mental processes. The additional limitations, the receiving, inputting, storing steps are mere data gathering and outputting/storing the result of the mental steps, specifically, the receiving and inputting steps are performed in order to gather data so that the obtained data can be inputted or used for the determination and identification steps, therefore, they are necessary steps for the mental processes while storing data and correlations is mere outputting of the result from the determination and identification for similarity.  The other additional limitations, a medium recited at the preamble, a processor and probabilistic data structure which is at best, machine learning are described at a high level of generality for applying or performing the abstract idea, therefore do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer.  The particular manners of utilizing the probabilistic data structure are not recited to be considered as being significantly more.  In fact, the specification admits that the data structure is a well-known algorithm in the industry such as Bloom filter [0019].  Reciting the data structure at a high level of generality without explanation of how such utilization or actual processing is accomplished does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  The data structure itself is an insignificant field of use or “apply it” type analysis for the determination because it is described at a high level of generality as a known algorithm, merely linking it to a particular technological field with no details of particular implementations. It appears that the invention merely uses existing off-the-self solutions that the applicant did not invent without explanation of how it is accomplished.  It is also noted that automating mental process by using a generic computer does not make the abstract idea to be automatically patent eligible.  See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Storing any data does not make any difference in eligibility in this case.  As in the Electric Power case, the analysis does not care about what the content of the data is that is being displayed, stored or outputted. There is not anything in the storing steps that offers a technical solution or innovation because merely storing data is not significantly more.  Therefore, insignificant extra-solution activities of mere data gathering/storing steps are not significant more (MPEP 2106.05(g): Item (3), necessary data gathering and outputting, example of presenting offers to potential customers for comparison maybe…or printing/downloading generated menus under insignificant application). 7The additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving, inputting, and storing steps are not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solutions of data gathering or storing data from data gathered and analysis are acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering and outputting/storing data from the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 15 is not patent eligible. 
 	Per claims 16-20, these claims are directed to the same idea itself as in claim 15, reciting details of the abstract idea and data, mental steps of ranking, inspecting, additional insignificant extra solution activities of receiving an identifier and outputting information which do not integrate the abstract idea into a practical application. Therefore, the claims are rejected for the same reasons as in claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 20190303140, published 10/3/2019).
1. A computer-implemented method comprising: 
receiving, by a processor, a portion of code, the portion of code stored as part of a corpus of code (Kelly, see at least [0018], leverage computer logic to assess a source code component (e.g., a piece of code, code segment, module, or program) to identify the characteristics of the source code used in the component …source code stored and maintained in connection with project repositories hosted by one or more repository systems (e.g., 110, 115) may be mined by the software development system 105 to determine peer review candidates best suited to handling peer review duties for a particular source code component; [0030] to limit the corpus of other code components to be assessed for similarities with the particular code component … a corpus of code components may be filtered based on one or more of the characteristics determined for the particular code components);
inputting the received portion of code to a probabilistic data structure to determine whether the portion of code is similar to one or more other portions of code in the corpus (Kelly, see at least [0001] machine learning techniques to identify similarity between software development coding projects; [0029] a code classifier 240 of a code analysis system 210 may provide functionality for processing or analyzing a particular code component …. In one example, the code classifier may accept the copy of the particular code component as an input and analyze the particular code component to autonomously identify various characteristics of the particular code component; [0030] The set of characteristics determined for a particular code component may be used by a code correlation engine 245 to assess a library of other code components 280 (e.g., authored by other developers) to identify other code components with similar characteristics … to limit the corpus of other code components to be assessed for similarities with the particular code component, the other code components can be filtered by a code correlation engine 245 to remove consideration of any other code components authored by the same developer or team responsible for development of the particular code component, among other example filters and enhancements; [0031] to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component. In some cases, the feature vector may be applied as an input to a neural network, decision tree random forest, or other machine learning model to identify similar code components; [0032] Results generated by a code correlation engine 245 may be provided to an example peer review selection system 205 for consideration in determining peer review candidates for a subject piece of code, or code component. The peer review selection system 205 may identify a set of code components determined by the code correlation engine 245 to be similar to the subject code. The peer review selection system 205 may additionally consider other attributes when determining a set of similar code components. …Similarities and peer reviewer selection based on one or more of these example characteristics may be determined using computer-implemented heuristic analysis, machine learning, and other autonomously performed techniques of a computer; [0045] a feature vector 510 derived to describe the determined set of characteristics of the subject code component 305 may be provided to a machine learning module 515 (e.g., implemented using a machine learning model and supporting hardware, such as a neural network model, a random forest or other decision-tree model, a SVM-based model, among other examples) as an input; Note that the machine learning module is a probabilistic data structure).
based on determining that the one or more other portions are similar to the received portion of code, identifying a number of similar portions of code (Kelly, see at least [0037], The cord correlator (e.g., of an example peer review selection system) may determine a number of code components (e.g., 320) similar to the subject code component 305, on the basis of similarities between the feature set 315, or set of characteristics, of the subject code component 305 and these identified other code components (e.g., 320). This set of similar code components 320 may be associated with a subset of users (e.g., 325) representing potential peer review candidates;[0025]; [0038]; [0039]; [0029]; [0030]; [0031]; [0044]);
storing relationship data that associates the similar portions of code with the received portion of code (Kelly, see at least [0036] a repository system 115 … management and assignment of peer reviews of code components may also be performed in associations with one or more repositories (and may be documented, in some cases, in user data 285 and project data 290) … a code coverage manager 225 may measure individual developers' exposure to source code of various projects or products within a designated code base (e.g., as described and defined within coverage data 230). The code coverage manager 225 may additionally identify gaps in individual developers' exposure to the code base. As an example, coverage data 230 may document the various experience and exposure each user to code within the system; [0032] Results generated by a code correlation engine 245 may be provided to an example peer review selection system 205 for consideration in determining peer review candidates for a subject piece of code, or code component … based on historical information from the user (e.g., documented in user data 285)); 
determining one or more subject matter experts (SMEs) associated with the similar portions of code and the received portion of code  and determining correlations between SME data and the relationship data (Kelly, see at least [0032] Results generated by a code correlation engine 245 may be provided to an example peer review selection system 205 for consideration in determining peer review candidates for a subject piece of code, or code component. The peer review selection system 205 may identify a set of code components determined by the code correlation engine 245 to be similar to the subject code. The peer review selection system 205 may additionally consider other attributes when determining a set of similar code components … based on historical information from the user (e.g., documented in user data 285)), … Similarities and peer reviewer selection based on one or more of these example characteristics may be determined; [0045] A feature extraction stage 505 may be executed to output data describing the set of characteristics of the subject code component 305. In some implementations, characteristic set output may be embodied as a feature vector generated for the source code. The characteristic set data may be provided to additional stages in the code correlation analysis to determine a set of other code components with respective characteristics similar to those determined (at 505) for the subject code component… The machine learning module may identify, as an output, a group of other software components (e.g., 520) possessing characteristics similar to those identified in the feature vector. From these identified similar components 520, the code correlation analysis 405, in a user matching stage 525, may identify a set of users who correspond to (e.g., who developed, managed, or are otherwise familiar at the code level with) the identified similar components 520. Other stages (or no additional stage) may also be applied to determine one or more user matches 535 representing candidate peer reviewers autonomously selected based at least partially on correlations determined between the set of characteristics of the subject code component and other code (e.g., hosted or documented in a repository) … among other example information; [0033]; [0036];[0037];[0038];[0040]; [0043]; [0045]);
storing the SME data and the correlations, the SME data including an indication of the determined SMEs, the relationship data correlating the one or more SMEs to the received portion of code (Kelly, see at least [0026] a code coverage manager 225 may measure individual developers' exposure to source code of various projects or products within a designated code base (e.g., as described and defined within coverage data 230). The code coverage manager 225 may additionally identify gaps in individual developers' exposure to the code base. As an example, coverage data 230 may document the various experience and exposure each user to code within the system. … Such findings may be communicated from the code coverage manager 225 to the peer review match engine 215, which the peer review match engine 215; [0032] Results generated by a code correlation engine 245 may be provided to an example peer review selection system 205 for consideration in determining peer review candidates for a subject piece of code, or code component. …(e.g., based on historical information from the user (e.g., documented in user data 285)), among other example considerations; [0035] a repository system 115 may include …, user data may be generated and maintained (e.g., managed by user manager 270) to track persons responsible for these pieces of code and govern access and permissions for the various code components (e.g., 280) managed using the repositories hosted by the repository system 115; [0036] management and assignment of peer reviews of code components may also be performed in associations with one or more repositories (and may be documented, in some cases, in user data 285 and project data 290) … a pull request may prompt a peer review selection system 205 to autonomously identify one or more qualified peer reviewers for a corresponding code component; [0045] hosted or documented in a repository… the determined user match data 535 may be provided to a notification utility (e.g., 220), which may automatically generate a corresponding invitation or assignment corresponding to and in response to the selection of a particular user as a peer reviewer..
2. The method of claim 1, wherein the one or more SMEs includes a plurality of SMEs, and determining the one or more SMEs includes ranking each SME of the one or more SMEs (Kelly, see at least [0031]; [0034] The peer review selection system 205 may additionally consider other characteristics (e.g., described in example user data 285, project data 290, or other data) when scoring, ranking, or otherwise identifying potential peer reviewers for a particular coding project… Peer reviewer candidates may be identified, who share similar paths in their respective experience journey, or who have particular expertise in an area where the subject code's developer is deficient or an area corresponding to the next step in the subject code developer's journey; [0037] representing potential peer review candidates; [0038]; [0040]; [0041] identify two candidates 420, 425, determined from coverage analysis, to lack sufficient exposure to components in a category of a code base corresponding to the subject code component 305 …the ranking of the respective users).
 	3. The method of claim 2, wherein ranking an SME includes determining a number of portions of code in the relationship data associated with the SME, and assigning a rank to the SME based on the number of portions of code (Kelly, see at least [0031] The feature vector may be provided, to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component; [0034] The peer review selection system 205 may additionally consider other characteristics (e.g., described in example user data 285, project data 290, or other data) when scoring, ranking, or otherwise identifying potential peer reviewers for a particular coding project… Peer reviewer candidates may be identified, who share similar paths in their respective experience journey, or who have particular expertise in an area where the subject code's developer is deficient or an area corresponding to the next step in the subject code developer's journey; [0037] determine a number of code components (e.g., 320) similar to the subject code component 305, on the basis of similarities between the feature set 315, or set of characteristics, of the subject code component 305 and these identified other code components (e.g., 320). This set of similar code components 320 may be associated with a subset of users (e.g., 325) representing potential peer review candidates. This group of users 325 …may be selected based on their experience developing, managing, coding, debugging, etc. source code components (e.g., 320) which are coded similar to the subject code component 305; [0038] determine a subset of users (e.g., 340) in a collection of eligible users, who may also be beneficially selected as peer reviewers for the subject code component 305. … “exposure” to a particular portion of the code base may be effectively satisfied through exposure to any one of the code components within that category or portion of the code base … Based on this determined coverage category 335, a number of potential peer reviewers (e.g., 340) may be determined who lack a threshold amount of exposure to code within the category and for which such exposure may be valued. In some cases, this may mean that these users (e.g., 340) possess no exposure to this category of code. In other cases, some of these users (e.g., 340) may have more than zero exposure, but all may have less than a satisfactory amount (e.g., as designated by a threshold amount) such that these users (e.g., 340) may be identified in connection with the coverage category 335 determination, among other examples; [0040] identify a set of users (e.g., 410) who are associated with these other code components (e.g., developers/coders of the other code components) … may be graded or scored based on their degree of similarity to the subject code component (e.g., 305). Accordingly, users associated with these identified other components may be likewise graded, such that the user with the highest grade or score is ranked as the top candidate to be the peer reviewer for the subject code; [0041] the code coverage analysis 415 may be considered a secondary or filtering analysis… the group 410 is narrowed to identify two candidates 420, 425, determined from coverage analysis, to lack sufficient exposure to components in a category of a code base corresponding to the subject code component 305 …the ranking of the respective users).
 	4. The method of claim 1, wherein storing the relationship data is based on a number of the similar portions of code being greater than a selected threshold  (Kelly, see at least [0031] The feature vector may be provided, to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component; [0034] The peer review selection system 205 may additionally consider other characteristics (e.g., described in example user data 285, project data 290, or other data) when scoring, ranking, or otherwise identifying potential peer reviewers for a particular coding project… Peer reviewer candidates may be identified, who share similar paths in their respective experience journey, or who have particular expertise in an area where the subject code's developer is deficient or an area corresponding to the next step in the subject code developer's journey; [0037] determine a number of code components (e.g., 320) similar to the subject code component 305, on the basis of similarities between the feature set 315, or set of characteristics, of the subject code component 305 and these identified other code components (e.g., 320). This set of similar code components 320 may be associated with a subset of users (e.g., 325) representing potential peer review candidates. This group of users 325 …may be selected based on their experience developing, managing, coding, debugging, etc. source code components (e.g., 320) which are coded similar to the subject code component 305; [0038] determine a subset of users (e.g., 340) in a collection of eligible users, who may also be beneficially selected as peer reviewers for the subject code component 305. … “exposure” to a particular portion of the code base may be effectively satisfied through exposure to any one of the code components within that category or portion of the code base … Based on this determined coverage category 335, a number of potential peer reviewers (e.g., 340) may be determined who lack a threshold amount of exposure to code within the category and for which such exposure may be valued. In some cases, this may mean that these users (e.g., 340) possess no exposure to this category of code. In other cases, some of these users (e.g., 340) may have more than zero exposure, but all may have less than a satisfactory amount (e.g., as designated by a threshold amount) such that these users (e.g., 340) may be identified in connection with the coverage category 335 determination, among other examples; [0040] identify a set of users (e.g., 410) who are associated with these other code components (e.g., developers/coders of the other code components) … may be graded or scored based on their degree of similarity to the subject code component (e.g., 305). Accordingly, users associated with these identified other components may be likewise graded, such that the user with the highest grade or score is ranked as the top candidate to be the peer reviewer for the subject code; [0041] the code coverage analysis 415 may be considered a secondary or filtering analysis… the group 410 is narrowed to identify two candidates 420, 425, determined from coverage analysis, to lack sufficient exposure to components in a category of a code base corresponding to the subject code component 305 …the ranking of the respective users).  
 	5. The method of claim 1, further comprising: receiving an identifier of a SME as part of a search request; inspecting the relationship data to determine whether the SME is represented in the relationship data; and based on locating the SME, outputting information including a rank assigned to the SME  (Kelly, see at least [0031] The feature vector may be provided, to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component; [0034] The peer review selection system 205 may additionally consider other characteristics (e.g., described in example user data 285, project data 290, or other data) when scoring, ranking, or otherwise identifying potential peer reviewers for a particular coding project… Peer reviewer candidates may be identified, who share similar paths in their respective experience journey, or who have particular expertise in an area where the subject code's developer is deficient or an area corresponding to the next step in the subject code developer's journey; [0037] determine a number of code components (e.g., 320) similar to the subject code component 305, on the basis of similarities between the feature set 315, or set of characteristics, of the subject code component 305 and these identified other code components (e.g., 320). This set of similar code components 320 may be associated with a subset of users (e.g., 325) representing potential peer review candidates. This group of users 325 …may be selected based on their experience developing, managing, coding, debugging, etc. source code components (e.g., 320) which are coded similar to the subject code component 305; [0038] determine a subset of users (e.g., 340) in a collection of eligible users, who may also be beneficially selected as peer reviewers for the subject code component 305. … “exposure” to a particular portion of the code base may be effectively satisfied through exposure to any one of the code components within that category or portion of the code base … Based on this determined coverage category 335, a number of potential peer reviewers (e.g., 340) may be determined who lack a threshold amount of exposure to code within the category and for which such exposure may be valued. In some cases, this may mean that these users (e.g., 340) possess no exposure to this category of code. In other cases, some of these users (e.g., 340) may have more than zero exposure, but all may have less than a satisfactory amount (e.g., as designated by a threshold amount) such that these users (e.g., 340) may be identified in connection with the coverage category 335 determination, among other examples; [0040] identify a set of users (e.g., 410) who are associated with these other code components (e.g., developers/coders of the other code components) … may be graded or scored based on their degree of similarity to the subject code component (e.g., 305). Accordingly, users associated with these identified other components may be likewise graded, such that the user with the highest grade or score is ranked as the top candidate to be the peer reviewer for the subject code; [0041] the code coverage analysis 415 may be considered a secondary or filtering analysis… the group 410 is narrowed to identify two candidates 420, 425, determined from coverage analysis, to lack sufficient exposure to components in a category of a code base corresponding to the subject code component 305 …the ranking of the respective users).
Per claims 8-12, they are the system versions of claims 1-5, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-5 above. 
Per claims 15-19, they are the product versions of claims 1-5, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-5 above. 
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Rais-Ghasem (US 20190065972, “Rais-Ghasem”).
 	Per claim 6, 
Kelly does not explicitly teach wherein the probabilistic data structure includes a Bloom filter. However, a Bloom filter is a well-known existing look up technique, particularly Rais-Ghasem teaches the Bloom filtering (Rais-Ghasem, see at least [0078], Bloom filter 418a, 418b, and 418c can be used to further optimize look up performance. A Bloom filter is a probabilistic data structure that can indicate whether an element either definitely is not in the set or may be in the set. In other words, false positive matches are possible, but false negatives are not  … The Bloom filter enables fast querying of the existence of an element in a set … The constructed Bloom filter 418a, 418b, and 418c can be used to minimize the amount of communication required in the inferencing as well as hypercube domain construction process …thus, reduce the number of requests that need to be transferred through the network; [0136]  an AVL; [0194] matching to content can be determined by collaboration between the contributing scraper/expert and consuming recommender; [0198] The engine must be capable of providing basic similarity match).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rais-Ghasem’s Bloom filter with Kelly’s peer review matchmaking system to modify Kelly’s system to combine the Bloom filter as taught by Rais-Ghasem, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning and matching.  Combining Rais-Ghasem’s functionality with that of Kelly results in a system that further optimizes look up performance using the Bloom filter. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to enable “fast querying of the existence of an element in a set” and “minimize the amount of communication required in the inferencing (Rais-Ghasem, see at least [0078], Bloom filter 418a, 418b, and 418c can be used to further optimize look up performance. A Bloom filter is a probabilistic data structure that can indicate whether an element either definitely is not in the set or may be in the set. In other words, false positive matches are possible, but false negatives are not  … The Bloom filter enables fast querying of the existence of an element in a set … The constructed Bloom filter 418a, 418b, and 418c can be used to minimize the amount of communication required in the inferencing as well as hypercube domain construction process …thus, reduce the number of requests that need to be transferred through the network; [0136]  an AVL; [0194] matching to content can be determined by collaboration between the contributing scraper/expert and consuming recommender; [0198] The engine must be capable of providing basic similarity match).”
	Per claim 7,
Kelly does not explicitly teach wherein the relationship data includes a self-balancing decision tree.  However, the self-balancing decision tree is a well-known existing technique, particularly, Rais-Ghasem teaches such a self-balancing decision tree (Rais-Ghasem, see at least [0059] An index is a data structure (for example, a B-tree, a hash table, and the like) that stores attributes (e.g., values) for a specific column in a table. A B-tree is a self-balancing tree data structure that keeps data sorted and allows searches, sequential access, insertions, and deletions in logarithmic time. The B-tree is a generalization of a binary search tree in that a node can have more than two children).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rais-Ghasem’s B-tree with Kelly’s peer review matchmaking system to modify Kelly’s system to combine the B-tree as taught by Rais-Ghasem, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning and matching.  Combining Rais-Ghasem’s functionality with that of Kelly results in a system that uses a self-balancing decision tree for maintaining sorted data. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to keep data sorted and allow “searches, sequential access, insertions, and deletions in logarithmic time (Rais-Ghasem, see at least [0059] An index is a data structure (for example, a B-tree, a hash table, and the like) that stores attributes (e.g., values) for a specific column in a table. A B-tree is a self-balancing tree data structure that keeps data sorted and allows searches, sequential access, insertions, and deletions in logarithmic time. The B-tree is a generalization of a binary search tree in that a node can have more than two children).”

Per claims 13 and 14, they are the system versions of claims 6 and 7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 6 and 7 above. 
Per claim 20, it is the product versions of claim 6, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 6 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140137074 is related to identifying experts mapped to code elements and ranking the experts;
US20200226054 is related to selecting and scoring code reviewers and scoring them;
 	US0200133441 is related to determining an expertise level of users based on authorship of code or documentation related to a topic, frequency of code pull requests related to the topic, etc. using convolutional filters;
 	US10474457 is related to identification of expert authors of coding techniques for recommendation; 
 	US  9305279 is related to ranking developers; and
 	US 20160179812 is related to identifying experts for code components using machine logic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193